EXHIBIT 10.1

 

COMMITMENT AGREEMENT

 

COMMITMENT AGREEMENT dated as of September 14, 2005 (this “Agreement”) among
Certegy, Inc., a Georgia corporation (“C Co”) and the persons listed on
Schedule A hereto (each, a “Stockholder” and, collectively, the “Stockholders”).

 

WHEREAS, C Co, C Co Merger Sub, LLC, a Delaware limited liability company and a
direct wholly owned subsidiary of C Co (“Merger Co”), and Fidelity National
Information Services, Inc., a Delaware corporation (“F Co”) propose to enter
into an Agreement and Plan of Merger dated as of the date hereof (as the same
may be amended or supplemented, the “Merger Agreement”; capitalized terms used
but not defined herein shall have the meanings set forth in the Merger
Agreement);

 

WHEREAS each Stockholder owns the number of shares of F Co Common Stock set
forth opposite its name on Schedule A hereto (such shares of F Co Common Stock,
together with any other shares of capital stock of F Co acquired by such
Stockholder after the date hereof and during the term of this Agreement, being
collectively referred to herein as the “Subject Shares” of such Stockholder);
and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
C Co has requested that each Stockholder enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.                Representations and Warranties of Each Stockholder. 
Each Stockholder hereby, severally and not jointly, represents and warrants to
C Co as of the date hereof in respect of himself, herself or itself as follows:

 

(a)                                  Organization; Authority; Execution and
Delivery; No Conflicts; Enforceability.  The Stockholder is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized.  The Stockholder has all requisite power and authority to
execute and deliver this Agreement and the written consent in the form attached
as Exhibit J to the Merger Agreement (the “Stockholder Consent”) and to perform
its obligations hereunder and comply with the terms hereof.  The execution and
delivery by the Stockholder of this Agreement and its Stockholder Consent and
the performance of its obligations hereunder and compliance with the terms
hereof have been duly authorized by all necessary action on the part of the
Stockholder.  The Stockholder has duly executed and delivered this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms. 
The execution and delivery by the Stockholder of this Agreement do not, and the
execution and delivery by the Stockholder of its Stockholder Consent and the
performance of its obligations hereunder and compliance with the terms hereof
will not, conflict with, or result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of a
material benefit under, or result in the creation of any Lien (other than Liens
created pursuant to this Agreement) upon any of the assets of the Stockholder
under, any provision of (i) any organizational documents of the Stockholder,
(ii) any

 

--------------------------------------------------------------------------------


 

Contract to which the Stockholder is a party or by which assets of the
Stockholder are bound or (iii) subject to the filings and other matters referred
to in the next sentence, any provision of any stature, law, ordinance,
regulation, rule, code, executive order, judgment, injunction, decree or other
order (“Law”) applicable to the Stockholder or the assets of the Stockholder,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not materially impaired or delayed, and
are not reasonably likely to materially impair or delay, the Stockholder’s
ability to perform its obligations hereunder or comply with the terms hereof. 
No Consent of, or registration, declaration or filing with, any Governmental
Authority is required to be obtained or made by or with respect to the
Stockholder in connection with the execution, delivery and performance of this
Agreement or the execution and delivery of its Stockholder Consent or the
performance of its obligations hereunder or the compliance with the terms hereof
other than (x) compliance with and filings under the HSR Act, (y) the filing
with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and (z) such other Consents, registrations,
declarations or filings that are contemplated by the Merger Agreement or the
failure of which to obtain or make are not, individually or in the aggregate,
reasonably likely to materially impair or delay the Stockholder’s ability to
perform its obligations hereunder or comply with the terms hereof.

 

(b)                                 The Subject Shares.  The Stockholder is the
record and beneficial owner of, and has good and marketable title to, the
Subject Shares set forth opposite its name on Schedule A attached hereto, free
and clear of any Liens (other than Liens created pursuant to the terms of this
Agreement or arising under federal or state securities Laws).  The Stockholder
does not own, of record or beneficially, any shares of capital stock of F Co
other than the Subject Shares set forth opposite its name on Schedule A attached
hereto.  The Stockholder has the sole right to vote such Subject Shares, none of
such Subject Shares is subject to any voting trust or other agreement,
arrangement or restriction with respect to the voting or the Transfer (as
defined below) of such Subject Shares, except as contemplated by this Agreement,
and except as set forth in the Stockholders Agreement, dated as of March 9,
2005, among F Co. and the Stockholders (the “F Co Stockholders Agreement”), and
the Stockholder hereby (i) waives any rights it may have under the F Co
Stockholders Agreement that would in any way limit the ability of the other
Stockholders to perform their respective obligations under this Agreement, and
(ii) agrees that it will take such action as is necessary to cause the F Co
Stockholders Agreement to be terminated immediately prior to consummation of the
Merger.

 

(c)                                  Investor Representations.  The Stockholder
acknowledges that the C Co Common Stock to be issued pursuant to the Merger
Agreement initially will not be registered under the Securities Act in reliance
on the exemptions from the registration requirements of Section 5 of the
Securities Act set forth in Section 4(2) thereof and Regulation D promulgated
thereunder.  In connection therewith:  (i) the Stockholder hereby represents and
warrants to C Co that (A) it is an “accredited investor” as such term is defined
under the Securities Act, or, alternatively, has such knowledge and experience
in financial and business matters to be capable of evaluating the merits and
risks of an investment in C Co and the C Co Common Stock, and (B) the shares of
C Co Common Stock to be issued to such Stockholder pursuant to the Merger
Agreement are being purchased for investment for the account of such Stockholder
and without the intent of participating directly or indirectly in a distribution
of such shares in violation of the Securities Act or other applicable securities
laws; (ii) in addition to any legend imposed by applicable state securities
laws, the certificates representing the shares of C Co Common Stock

 

2

--------------------------------------------------------------------------------


 

to be issued pursuant to the Merger Agreement will bear the restrictive legends
set forth in the Merger Agreement and the Shareholders Agreement, and stop
transfer orders shall be placed against the transfer thereof with C Co’s
transfer agent; and (iii) the shares of C Co Common Stock to be issued pursuant
to the Merger will be subject to transfer restrictions imposed by federal and
state securities laws, and as set forth in the Shareholders Agreement or the
Lock-Up Agreement, as applicable.

 

SECTION 2.                Additional Representations and Warranties of F Co
Parent.  In addition to the representations and warranties made under Section 2
hereof, Fidelity National Financial, Inc., a Delaware corporation (“F Co
Parent”), hereby represents and warrants to C Co as of the date hereof as
follows:

 

(a)                                  Information Supplied.  None of the
information supplied by the F Co Parent for inclusion or incorporation by
reference in the Proxy Statement or the Other Filings will, in the case of the
Proxy Statement, at the date it is first mailed to C Co’s shareholders or at the
time of the C Co Shareholders’ Meeting or at the time of any amendment or
supplement thereof, or, in the case of any Other Filing, at the date it is first
mailed to C Co’s shareholders or, at the date it is first filed with the SEC,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.  No representation is made by F Co Parent with respect to statements
made or incorporated by reference therein based on information supplied by C Co
in connection with the preparation of the Proxy Statement or the Other Filings
for inclusion or incorporation by reference therein.  All Other Filings that are
filed by F Co Parent will comply as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(b)                                 Brokers.  No broker, finder or investment
banker other than Bear, Stearns & Co, Inc. and Stephens Inc. is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by the Merger Agreement based upon arrangements made
by or on behalf of F Co Parent.

 

SECTION 3.                Representations and Warranties of C Co.  C Co hereby
represents and warrants to each Stockholder and F Co as follows: C Co is duly
organized, validly existing and in good standing under the laws of the State of
Georgia.  C Co has all requisite corporate power and authority to execute and
deliver this Agreement.  The execution and delivery by C Co of this Agreement
has been duly authorized by all necessary action on the part of C Co.  C Co has
duly executed and delivered this Agreement, and this Agreement constitutes the
legal, valid and binding obligation of C Co, enforceable against C Co in
accordance with its terms.  The execution and delivery by C Co of this Agreement
do not and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or result in the creation of any Lien upon any of the properties or
assets of C Co under, any provision of (i) any organizational documents of C Co,
(ii) any Contract to which C Co is a party or by which any assets of C Co are
bound or (iii) subject to the filings and other matters referred to in the next
sentence, any provision of any Law applicable to C Co or the assets of C Co,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not, and are not reasonably likely to,
materially impair or delay C Co’s ability to consummate the transactions
contemplated by the Merger Agreement.

 

3

--------------------------------------------------------------------------------


 

No Consent of, or registration, declaration or filing with, any Governmental
Authority is required to be obtained or made by or with respect to C Co in
connection with the execution, delivery and performance of this Agreement or the
performance of its obligations hereunder or the compliance with the terms hereof
other than (x) compliance with and filings under the HSR Act, (y) the filing
with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and (z) such other Consents, registrations,
declarations or filings that are contemplated by or disclosed pursuant to the
Merger Agreement or the failure of which to obtain or make are not, individually
or in the aggregate, reasonably likely to materially impair or delay C Co’s
ability to perform its obligations hereunder or comply with the terms hereof.

 

SECTION 4.                Covenants of Each Stockholder. Each Stockholder,
severally and not jointly, covenants and agrees as follows:

 

(a)                                  Immediately following the execution and
delivery of the Merger Agreement, the Stockholder shall execute and deliver the
Stockholder Consent to the Company.  The Stockholder will not thereafter revoke
or modify, or encourage other Stockholders to revoke or modify, the Stockholder
Consent, and the Stockholder will not thereafter execute another written consent
or vote (or cause to be voted) the Subject Shares of the Stockholder for any
proposal that will approve any action in conflict with the Stockholder Consent
or that would otherwise be reasonably likely to impede, frustrate, prevent or
nullify any provision of the Merger Agreement, the Merger or the consummation of
any of the transactions contemplated hereby or thereby.

 

(b)                                 The Stockholder shall not Transfer, or
consent to or permit any Transfer of, any Subject Shares or any interest
therein, or enter into any Contract, option or other arrangement with respect to
the Transfer (including any profit sharing or other derivative arrangement) of
any Subject Shares or any interest therein, to any person other than pursuant to
the Merger Agreement, other than pursuant to this Agreement or another Ancillary
Agreement, and shall not commit or agree to take any of the foregoing actions. 
Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of (by operation of
law or otherwise), any Subject Shares; provided, however, that a merger,
consolidation or similar business combination transaction in which F Co Parent
is a constituent corporation (or otherwise a party including, for the avoidance
of doubt, a transaction pursuant to which a Person acquires all or a portion of
F Co Parent’s outstanding capital stock, whether by tender or exchange offer, by
share exchange, or otherwise) shall not be deemed to be the Transfer of any
Subject Shares beneficially owned by F Co Parent or any of its Subsidiaries,
provided that the primary purpose of any such transaction is not to avoid the
provisions of this Agreement and that the successor or surviving person to such
a merger, consolidation or similar business combination transaction, if not F Co
Parent, expressly assumes all obligations of F Co Parent under this Agreement.
 For purposes of this Agreement, the term Transfer shall include the sale of an
Affiliate of F Co Parent or F Co Parent’s interest in an Affiliate that
beneficially owns Subject Shares unless such Transfer is in connection with a
merger, amalgamation, plan of arrangement or consolidation or similar business
combination transaction referred to in the first proviso of the previous
sentence.

 

4

--------------------------------------------------------------------------------


 

(c)                                  At or prior to the Closing, the Stockholder
shall execute and deliver each Ancillary Agreement to which it has been
designated to become a party thereto pursuant to the Merger Agreement.

 

(d)                                 Each Stockholder hereby agrees that
effective immediately prior to the Effective Time, each of (i) the Stockholders
Agreement, dated as of March 9, 2005, by and among the F Co and the
Stockholders, and (ii) the Registration Rights Agreement, dated as of March 9,
2005, by and among F Co and the Stockholders shall be automatically terminated
without any further action on the part of any party hereto, and thereafter such
Stockholders Agreement and Registration Rights Agreement shall be of no further
force or effect.  TPG GenPar IV, L.P. agrees that effective immediately prior to
the Effective Time, that the Management Agreement, dated as of March 9, 2005, by
and between F Co and TPG GenPar IV, L.P. shall be automatically terminated
without any further action on the part of any party hereto, and thereafter such
Management Agreement shall be of no further force or effect.  THL Managers V,
LLC agrees that effective immediately prior to the Effective Time, that the
Management Agreement, dated as of March 9, 2005, by and between F Co and THL
Managers V, LLC shall be automatically terminated without any further action on
the part of any party hereto, and thereafter such Management Agreement shall be
of no further force or effect.  Evercore Advisors L.L.C. agrees that effective
immediately prior to the Effective Time, that the Management Agreement, dated as
of March 9, 2005, by and between F Co and Evercore Advisors L.L.C. shall be
automatically terminated without any further action on the part of any party
hereto, and thereafter such Management Agreement shall be of no further force or
effect.

 

(e)                                  Each Stockholder (other than F Co Parent)
hereby agrees that, effective as of the Effective Time and thereafter, such
Stockholder shall have no rights to approve or veto any changes or amendments to
the Intercompany Agreements.

 

SECTION 5.                Additional Covenants of F Co Parent.  F Co Parent
covenants and agrees as follows:

 

(a)                                  As promptly as practicable following the
date of this Agreement F Co Parent shall, or shall cause its affiliates to,
prepare and file with the SEC all Other Filings that are required to be filed by
it in connection with the transactions contemplated by the Merger Agreement.  F
Co Parent shall timely furnish all information concerning itself and its
affiliates that is required to be included in the Proxy Statement or, to the
extent applicable, the Other Filings, or that is customarily included in proxy
statements or other filings prepared in connection with transactions of the type
contemplated by the Merger Agreement.  F Co Parent shall use its reasonable best
efforts to respond as promptly as practicable to any comments of the SEC with
respect to the Other Filings.  F Co Parent shall promptly notify C Co upon the
receipt of any comments from the SEC or its staff or any request from the SEC or
its staff for amendments or supplements to the Other Filings, and shall provide
C Co with copies of all correspondence between it and its Representatives, on
the one hand, and the SEC and its staff, on the other hand relating to the Other
Filings.  If at any time prior to the C Co Shareholders’ Meeting, any
information relating to F Co Parent or any of its affiliates, officers or
directors, should be discovered by F Co Parent which should be set forth in an
amendment or supplement to the Proxy Statement or the Other Filings, so that the
Proxy Statement or the Other Filings shall not contain any untrue statement of a
material fact or omit to state any material fact required to

 

5

--------------------------------------------------------------------------------


 

be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they are made, not misleading, it shall
promptly notify C Co so that an appropriate amendment or supplement describing
such information shall be filed with the SEC and, to the extent required by
applicable law, disseminated to the shareholders of C Co.  Notwithstanding
anything to the contrary stated above, prior to filing the Other Filings (or any
amendment or supplement thereto) or responding to any comments of the SEC with
respect thereto, F Co Parent shall provide C Co an opportunity to review and
comment on such document or response.

 

(b)                                 F Co Parent shall take such action as is
necessary by it to amend the Intercompany Agreements in the manner contemplated
by Section 6.16 of the Merger Agreement on or prior to the Effective Time.

 

(c)                                  F Co Parent shall not issue any press
release or make any other public statement with respect to the Merger Agreement,
this Agreement, any other Ancillary Agreement, the Merger or any other
transaction contemplated hereby or thereby without the prior consent of C Co,
except as may be required by applicable law, requirements of the NYSE or court
process after using its reasonable best efforts to consult with C Co and
providing it with a reasonable opportunity for review and comment on such press
release or other public statement to the extent practicable.

 

(d)                                 F Co Parent shall give prompt notice to C Co
of (i) the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which could reasonably be expected to cause a breach of any
of the representations and warranties set forth in Sections 2 or 3 hereof,
(ii) any failure of F Co Parent to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder.  In addition, F Co
Parent shall give prompt written notice to C Co of any notice or other
communication (x) from any person and the response thereto of F Co Parent or its
Representatives alleging that the consent of such person is or may be required
in connection with the Merger Agreement or the Merger, and (y) from any
Governmental Authority and the response thereto of F Co Parent or its
Representatives in connection with the Merger Agreement or the Merger.

 

(e)                                  Except as contemplated by any provision of
the Merger Agreement, as required by law, or as set forth in Section 5.02 of the
F Co Disclosure Schedule, F Co Parent will not, between the date of this
Agreement and the Effective Time, without the prior written consent of C Co
(which consent shall not be unreasonably withheld or delayed) take any action
that, to the knowledge of F Co Parent, would reasonably be likely to prevent or
materially delay satisfaction of the conditions contained in Section 7.01 or
7.02 of the Merger Agreement or the consummation of the Merger.

 

(f)                                    F Co Parent agrees to use its reasonable
best efforts to (i) take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable law or otherwise required of it in order to consummate the Merger,
(ii) obtain from Governmental Authorities any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained by it in
connection with the authorization, execution and delivery of this Agreement, or
in connection with the Merger and the transactions contemplated by the Merger
Agreement, (iii) execute and deliver, or cause to be executed and

 

6

--------------------------------------------------------------------------------


 

delivered, such additional or further consents, documents and other instruments
as C Co may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement.  In addition, F Co Parent agrees
that it will cooperate fully (including, without limitation, by providing all
information reasonably requested of it) with the other parties in promptly
seeking to obtain all authorizations, consents, orders and approvals required to
be obtained by C Co and F Co in order to effect the Merger, including without
limitation those required under the HSR Act or any other applicable antitrust,
competition or fair trade laws with respect to the Merger.

 

SECTION 6.                Indemnification.

 

(a)                                  Each Stockholder and F Co shall execute and
deliver an amendment to that certain Amended & Restated Stock Purchase
Agreement, dated as of March 8, 2005, among F Co and the Stockholders in the
form of Exhibit A attached hereto, on or prior to the Effective Time.

 

(b)                                 F Co Parent shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, C Co,
F Co, their respective officers, directors, agents, and employees (each, an
“Indemnified Party”), to the fullest extent lawful, from and against any and all
losses, claims, damages, liabilities, actions or proceedings (whether commenced
or threatened), reasonable costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees) and reasonable expenses
(including reasonable expenses of investigation) (collectively, “Losses”), as
incurred, arising or resulting from, whether such Losses arise or accrue prior
to, on or following the Effective Time, any untrue or alleged untrue statement
of a material fact contained in any Proxy Statement, whether preliminary or
definitive, or in any amendment or supplements thereto, or any Other Filing, or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue or alleged
untrue statement is contained in, or such omission or alleged omission is
required to be contained in, any information that F Co Parent furnished in
writing to C Co expressly for use in any such Proxy Statement or which C Co
incorporated by reference from F Co Parent’s SEC Reports.  Each indemnity and
reimbursement of costs and expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party.

 

(c)                                  C Co shall, without limitation as to time,
indemnify and hold harmless, to the fullest extent permitted by law, F Co Parent
and its respective officers, directors, agents, and employees (each, an “F Co
Parent Indemnified Party”), to the fullest extent lawful, from and against any
and all losses, claims, damages, liabilities, actions or proceedings (whether
commenced or threatened), reasonable costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and reasonable
expenses (including reasonable expenses of investigation) (collectively, “F Co
Parent Losses”), as incurred, arising or resulting from, whether such F Co
Parent Losses arise or accrue prior to, on or following the Effective Time, any
untrue or alleged untrue statement of a material fact contained in any Proxy
Statement, whether preliminary or definitive, or in any amendment or supplements
thereto, or any Other Filing, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, to

 

7

--------------------------------------------------------------------------------


 

the extent, but only to the extent, that such untrue or alleged untrue statement
is contained in, or such omission or alleged omission is required to be
contained in, any information that C Co furnished for use in any such Proxy
Statement.  Each indemnity and reimbursement of costs and expenses shall remain
in full force and effect regardless of any investigation made by or on behalf of
such F Co Parent Indemnified Party.

 

SECTION 7.                Termination.  This Agreement shall terminate upon the
earliest of (i) the Effective Time and (ii) the termination of the Merger
Agreement in accordance with its terms, other than with respect to the liability
of any party for breach hereof prior to such termination.

 

SECTION 8.                Additional Matters.

 

(a)                                  Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as C Co may reasonably request
for the purpose of effectively carrying out the transactions contemplated by
this Agreement and the Merger Agreement.

 

(b)                                 Each Stockholder signs solely in its
capacity as the record holder and beneficial owner of such Stockholder’s Subject
Shares and nothing herein shall limit or affect any actions taken by a partner
or an officer, employee or agent of a Stockholder, in his or her capacity as an
officer or director of F Co in exercising his or her rights under the Merger
Agreement to the extent that such actions are expressly and specifically
permitted under the Merger Agreement.

 

SECTION 9.                General Provisions.

 

(a)                                  Amendments.  This Agreement may not be
amended except by an instrument in writing signed by each of the parties hereto.

 

(b)                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or sent by overnight courier (providing proof of delivery)
to C Co in accordance with Section 9.02 of the Merger Agreement and to the
Stockholders at their respective addresses set forth on Schedule A hereto (or at
such other address for a party as shall be specified by like notice).

 

(c)                                  Interpretation.  When a reference is made
in this Agreement to a Section or Schedule, such reference shall be to a
Section of, or Schedule to, this Agreement unless otherwise indicated.  The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereby”, “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The words “date hereof” shall refer to
the date of this Agreement.  The term “or” is not exclusive.  The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms.  Any agreement or instrument defined or referred to herein
or in any agreement or instrument that is

 

8

--------------------------------------------------------------------------------


 

referred to herein means such agreement or instrument as from time to time
amended, modified or supplemented unless otherwise specified.  References to a
person are also to its permitted successors and assigns.

 

(d)                                 Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or Law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.  This Agreement shall become effective against any
Stockholder when one or more counterparts have been executed by such Stockholder
and delivered to C Co.  In respect of each Stockholder, this Agreement shall
become effective against C Co when one or more counterparts have been signed by
C Co and delivered to each Stockholder.  Each party need not sign the same
counterpart.

 

(f)                                    Entire Agreement; No Third–Party
Beneficiaries.  This Agreement (i) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and (ii) is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

(g)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof, except to the extent the Laws of Delaware are
mandatorily applicable to the Merger.

 

(h)                                 Assignment.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of Law or otherwise, by C Co without the prior
written consent of each Stockholder or by any Stockholder without the prior
written consent of C Co, and any purported assignment without such consent shall
be void.  Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

 

(i)                                     Enforcement.  All Actions arising out of
or relating to this Agreement shall be heard and determined exclusively in any
federal or state court located in Jacksonville, Florida.  The parties hereby
(i) submit to the exclusive jurisdiction of any state or federal court located
in Jacksonville, Florida for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto, and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue

 

9

--------------------------------------------------------------------------------


 

of the Action is improper, or that this Agreement or the Merger may not be
enforced in or by any of the above-named courts.

 

(j)                                     Specific Performance.  Each party hereto
acknowledges that it will be impossible to measure in money the damages to the
other parties if a party hereto fails to comply with any of the obligations
imposed by this Agreement, that every such obligation is material and that, in
the event of any such failure, the other parties will not have an adequate
remedy at law or in damages.  Accordingly, each party hereto agrees that
injunctive relief or any other equitable remedy, in addition to remedies at law
or in damages, is the appropriate remedy for any such failure and will not
oppose the granting of such relief on the basis that the other party has an
adequate remedy at law or in damages.  Each party hereto agrees that it will not
seek, and agrees to waive any requirement for, the securing or posting of a bond
in connection with any other party’s seeking or obtaining such equitable relief.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, C Co has caused this Agreement to be signed by its officer
thereunto duly authorized and each Stockholder has signed this Agreement, all as
of the date first written above.

 

 

CERTEGY INC.

 

 

 

 

 

By:

  /s/Lee A. Kennedy

 

 

 

Name: Lee A. Kennedy

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

By:

  /s/William P. Foley, II

 

 

 

Name: William P. Foley, II

 

 

Title: Chairman and Chief Executive Officer

 

[Signature pages of the Other Stockholders follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Certegy Inc. has caused this Agreement to be signed by its
officer thereunto duly authorized and each Stockholder has signed this
Agreement, all as of the date first written above.

 

 

 

COMPANY:

 

 

CERTEGY INC.

 

 

 

 

 

 

 

 

By:

  /s/Lee A. Kennedy

 

 

 

Name:

Lee A. Kennedy

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/William P. Foley, II

 

 

 

Name:  William P. Foley, II

 

 

 

Title:  Chairman and Chief Executive Officer

 

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THL FNIS HOLDINGS, LLC

 

 

 

 

 

By:

THL Equity Advisors V, LLC, its manager

 

 

 

 

By:

Thomas H. Lee Partners, L.P., its sole member

 

 

 

 

By:

Thomas H. Lee Advisors LLC, its general
partner

 

 

 

 

By:

  /s/Thomas H. Lee

 

 

 

Name: Thomas H. Lee

 

 

Title:  Managing Director

 

 

 

 

 

 

 

THOMAS H. LEE (CAYMAN) FUND V, L.P.

 

 

 

 

 

By:

THL Equity Advisors V, LLC, its general
partner

 

 

 

 

 

 

By:

Thomas H. Lee Partners, L.P., its sole member

 

 

 

 

 

 

By:

Thomas H. Lee Advisors LLC, its general
partner

 

 

 

 

 

By:

  /s/Thomas H. Lee

 

 

 

Name: Thomas H. Lee

 

 

Title:  Managing Director

 

 

 

 

 

 

 

THOMAS H. LEE INVESTORS LIMITED
PARTNERSHIP

 

 

 

 

 

By:

THL Investment Management Corp., its
general partner

 

 

 

 

 

By:

  /s/Thomas H. Lee

 

 

 

Name: Thomas H. Lee

 

 

Title:  Managing Director

 

 

 

 

 

 

 

PUTNAM INVESTMENTS EMPLOYEES’
SECURITIES COMPANY I LLC

 

 

 

 

 

By:

Putnam Investment Holdings, LLC, its
managing member

 

 

 

 

 

 

By:

Putnam Investments, LLC, its managing
member

 

 

 

 

 

By:

  /s/Robert Burns

 

 

 

Name: Robert Burns

 

 

Title:  Managing Director

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PUTNAM INVESTMENTS EMPLOYEES’
SECURITIES COMPANY II LLC

 

 

 

 

 

By:

Putnam Investment Holdings, LLC, its
managing member

 

 

 

 

 

 

By:

Putnam Investments, LLC, its managing
member

 

 

 

 

 

By:

  /s/Robert Burns

 

 

 

Name: Robert Burns

 

 

Title:  Managing Director

 

 

 

 

 

 

 

PUTNAM INVESTMENT HOLDINGS, LLC

 

 

 

 

 

By:

Putnam Investments, LLC, its managing
member

 

 

 

 

 

By:

  /s/Robert Burns

 

 

 

Name: Robert Burns

 

 

Title:  Managing Director

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TPG FNIS HOLDINGS, LLC

 

 

 

 

 

By:

TPG GenPar III, L.P., its manager

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

 

 

 

TPG PARALLEL III, L.P.

 

 

 

 

 

By:

TPG GenPar III, L.P., its general partner

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

 

 

 

TPG INVESTORS III, L.P.

 

 

 

 

 

By:

TPG GenPar III, L.P., its general partner

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

 

 

 

FOF PARTNERS III, L.P.

 

 

 

 

 

By:

TPG GenPar III, L.P., its general partner

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

 

 

 

FOF PARTNERS III-B, L.P.

 

 

 

 

 

By:

TPG GenPar III, L.P., its general partner

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TPG DUTCH PARALLEL III, C.V.

 

 

 

 

 

By:

TPG GenPar Dutch, L.L.C., its general partner

 

 

 

 

 

 

By:

TPG Genpar III, L.P., its general partner

 

 

 

 

 

 

By:

TPG Advisors III, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

Name: David A. Spuria

 

 

Title:  Vice President

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EVERCORE METC CAPITAL PARTNERS II
L.P.

 

 

 

 

 

By:

Evercore Partners II L.L.C., its General Partner

 

 

 

 

 

By:

  /s/Kathleen G. Reiland

 

 

 

Name: Kathleen G. Reiland

 

 

Title:  Senior Managing Director

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA CAPITAL INVESTORS,
L.P.

 

 

 

 

 

By: Banc of America Capital Management, L.P., its General Partner

 

 

 

 

 

By:

BACM I GP, LLC,

 

 

its General Partner

 

 

 

 

By:

  /s/J. Travis Hain

 

 

 

Name: J. Travis Hain

 

 

Title:  Managing Partner

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Solely for the purposes set forth in Section 4(d):

 

 

 

 

TPG GENPAR IV, L.P.

 

 

 

 

 

By:

TPG Advisors IV, Inc., its general partner

 

 

 

 

 

By:

  /s/David A. Spuria

 

 

 

 

Name: David A. Spuria

 

Title: Vice President

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EVERCORE ADVISORS L.L.C.

 

 

 

By:

 /s/Kathleen G. Reiland

 

 

 

Name: Kathleen G. Reiland

 

 

Title: Managing Member

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THL MANAGERS V, LLC

 

 

 

 

 

By: Thomas H. Lee Partners, L.P., its Managing
Member

 

 

 

 

 

By: Thomas H. Lee Advisors LLC, its general
partner

 

 

 

 

 

By:

 /s/Thomas H. Lee

 

 

 

Name: Thomas H. Lee

 

 

Title: Managing Director

 

SIGNATURE PAGE COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------